Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.  Applicant’s amendment and response filed 10/27/21 and Applicant’s response filed 11/19/21 are acknowledged and have been entered.  

2.  Applicant is reminded of Applicant’s election without traverse of Group I in the reply filed on 3/1/21.  However, with regard to the enablement rejection set forth in the prior Office Action of record, i.e., enablement how to use a SABR that is not expressed on a cell, the prior restriction requirement between the SABR protein (Group I) and a SABR protein that is expressed on a cell (Group III) is hereby withdrawn.  

Applicant’s election of the species of SEQ IDNO: 548 as the peptide epitope (ID no. 59278), ICOS for the cytoplasmic signaling transduction domain, and ICOS for the signal transduction domain (recited in  new claim 53) in Applicant’s response filed 11/19/21 is acknowledged. 

Upon consideration of the prior art, search and examination are being extended to the species of SEQ ID NO: 12182 (SIINFEKL) as the peptide epitope and the species recited in instant claims 18 and 19.

Claims 1, 2, 5, 6, 8, 11, 16-19 and 51-53 are presently being examined as they read upon the elected species and the species enunciated in the cited art references below.

3.  Applicant’s amendment filed 10/27/21 has overcome the prior rejection of record of claim 51 Claim 51 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention (written description).

Applicant has amended claim 51 to recite a specific peptide epitope.

4.  Applicant’s amendment filed 10/27/21 has overcome the prior rejection of record of claims 1, 2, 5, 6, 8, 11, 16, 17 and 51 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

Applicant has amended the claims to recite that the SABR is contained on a cell.


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6.  Claims 18, 19, 51 and 52 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

This is a new ground of rejection necessitated by Applicant’s amendment filed 10/27/21.

     a) Claim 51 is indefinite because it incorporates by reference to Table 6.3.  Claims must be complete in themselves. Incorporation by reference to a specific figure or table is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplication a drawing or table into the claim. “Incorporation by reference is a necessity doctrine, not for applicant’s convenience.” Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted). (See MPEP 2173.05(s) “Reference to Figures or Tables [R-10.2019]”).  In the instant case, Table 6.3 in the specification lists the peptide epitopes by amino acid sequence and also by sequence identifier (SEQ ID NO).   

     b) "A Markush claim contains an 'improper Markush grouping’ if: (1) The species of the Markush group do not share a ‘single structural similarity,’ or (2) the species do not share a common use.” Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 Fed. Reg. 7162, 7166 (2011).

     In the instant case, claim 51 recites an improper Markush grouping, as the large multiplicity of peptides have different amino acid sequences, derive from different source proteins, bind to different MHC molecules, and bind to differently restricted TCRs, and induce differently restricted T cells.

     c) Claim 19 is indefinite in the recitation of “The cell of Claim 18, wherein the cell comprises the SABR of Claim 1” because it is not clear what is meant.  The cell of claim 18 comprises an extracellular peptide-MHC complex comprising an antigen presenting domain linked to a signal transduction domain, wherein the antigen presenting domain comprises an MHC molecule.

In one interpretation of claim 1 wherein the cell type is not capable of processing and presenting an endogenous peptide and loading it onto an MHC molecule, the antigen presenting domain may comprise MHC but be empty of peptide. In this interpretation, 

     d) Claim 18 is indefinite in the recitation of “an extracellular peptide-MHC complex comprising an antigen presenting domain linked to a signal transduction domain” because it is not clear what is meant in the context of the recitation of “extracellular”, i.e., the complex must be extracellular, yet the signal transduction domain must be intracellular as defined in the instant specification at [0141] is: as used herein, a “signal transduction domain” refers to any domain that can transmit an extracellular signal intracellularly.”
	
7.  For the purpose of prior art rejections, the filing date of instant claim 51 is deemed to be the filing date of the instant application, i.e., 9/5/18, as provisional application 62/554,652 does not support the claimed limitations of the instant application.  The said provisional application does not provide support for a SABR that comprises one of the multiplicity of peptides that are present in Table 6.3.

8.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

9.  Claim interpretation:  As evidenced by Liu et al (of record), the peptide antigen binding/presenting domain of a MHC class I molecule is formed by the alpha 1 and alpha 2 domains (while the two membrane distal domains of each of the MHC class II molecules form the antigen presenting domain of MHC class II molecules).  

The specification at [0140] discloses that “As used herein an “antigen presenting domain” refers to an extracellular domain that functions to present antigen peptide fragments to T cells responsible for cell-mediated immune responses.”  The specification also discloses at [0142] “As used herein, a …MHC…refers to a set of cell surface proteins essential for the acquired immune system to recognize foreign molecules…MHC refers to both Class I MHC and Class II MHC”.  

Thus, art reading on the extracellular region of a MHC class I molecule (alpha 1, alpha 2, alpha 3, plus or minus 2m light chain) or of a MHC class II molecule (the extracellular regions of the alpha and beta chains) meets the claim limitation recited in instant dependent claim 2, i.e., “wherein the antigen presenting domain comprises a MHC.” 

In addition, although instant base claim 1 does not recite that a peptide is comprised in the MHC complex molecule, the expression of such SABRs on a cell that is capable of processing and presenting endogenous peptides and loading them onto a MHC molecule is an embodiment that is encompassed by the claim language, as is the expression of such SABRs on a cell line that is not (and consequently, the MHC complex is empty of a peptide).  

Also, instant claim 1 recites that the SABR “comprises”  an antigen presenting domain and a signal transduction domain, and therefore, the open transitional phrase allows for additional non-recited elements such as a peptide.  Instant claim 51 also recites that the SABR “comprises” an extracellular binding domain “comprising” an MHC and a peptide epitope, a transmembrane domain, and a cytoplasmic signaling domain, thus also allowing for additional non-recited components. 

10.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

11.  Claims 1, 2, 6, 8, 11 and 16-19 are rejected under 35 U.S.C. 102(a)(i) as being anticipated by Moissini et al (J. Immunol., 2008, 180: 3601-3611, IDS reference).

Changes to this rejection are necessitated by Applicant’s amendment filed 10/27/21. 

Moissini et al teach a chimeric receptor comprising the immunodominant epitope of MBP in SJL mice linked to its restricting MHC molecule H-2As and the signaling domain of TCR-zeta and cells expressing this receptor.  Moissini et al further teach MHC class II molecule HLA-DR2 extracellular and TM domains with peptide epitope MBP84-102 genetically linked to the -chain of the said MHC class II molecule via a linker peptide, and further comprising the [T cell] TCR-zeta cytoplasmic signaling domain genetically fused thereto, as well as T cell lines or primary T cells comprising this construct.  Moissini et al teach the full amino acid sequence of the receptors (see entire reference especially abstract, paragraph spanning pages 3601-3602, first full paragraph on page 3602, Results first and second paragraphs, Figures 1 and 2 and legends).  

Instant claim 17 is included in this rejection because the chimeric receptor comprises a peptide linker between the leader sequence between the epitope peptide and the HLA-DR- chain sequence.  Instant claim 16 is included in this rejection because the antigen presenting domain is fused indirectly to the signal transduction domain.

Applicant does not argue this rejection except to state that this rejection is traversed by amendments to claims 1 and 51 and to state that new claims 52 and 53 recite signal transduction domains that are not taught by the cited art. (See Applicant’s response on pages 9-10 of the amendment and response filed 10/27/21.)

However, the art meets the claim limitations of the claims under rejection for the reasons enunciated in the instant rejection.

12.  Claims 1, 2, 5, 8, 11, 16-19 and 51 are rejected under 35 U.S.C. 102(a)(i) as being anticipated by Nguyen et al (Blood, 2003, 102: 4320-4325,  IDS reference) as evidenced by an admissions in the specification at [0148] and [0143] as evidenced by an admission in the specification at Table 6.3.

Changes to this rejection are necessitated by Applicant’s amendment filed 10/27/21.

Nguyen et al teach a chimeric receptor structure comprising the MHC class I molecule H-2Kb extracellular and transmembrane domains genetically fused to the CD28 and TCR-zeta signaling cytoplasmic tails or to the TCR-zeta signaling cytoplasmic tail (i.e., signaling domains) and expressed on T lymphocytes. The constructs also comprise a transmembrane spanning domain from H-2Kb.  Nguyen et al teach such cells that are pulsed with peptide antigen SIINFEKL (ova 257-264 peptide) (see entire reference, especially figure 1 and legend, introduction section, first and third paragraphs of results section).  

The admission in the specification at [0148] is “As used herein, a “linker” refers to a peptide sequence occurring between protein domains”, while the admission in the specification at [0143] is “As used herein, “peptide” refers to a chain of amino acids linked to each other by peptide bonds.”

The admission in the specification at Table 6.3 is that SIINFEKL peptide (or ova 257-264, SEQ IDNO: 12182) is a peptide listed in said table that is recited in instant claim 51.   

Instant claim 17 is included in this rejection because the CD28 cytoplasmic tail can be considered to be a “linker” (as can the transmembrane domain) according to the definition in the instant specification at [0148], i.e., “As used herein, a “linker” refers to a peptide sequence occurring between protein domains”.

Applicant does not argue this rejection except to state that this rejection is traversed by amendments to claims 1 and 51 and to state that new claims 52 and 53 recite signal transduction domains that are not taught by the cited art. (See Applicant’s response on pages 9-10 of the amendment and response filed 10/27/21.)

However, the art meets the claim limitations of the claims under rejection for the reasons enunciated in the instant rejection.

13.  Claims 1, 2, 5, 6, 11, 16-19 and 51 are rejected under 35 U.S.C. 102(a)(i) as being anticipated by Geiger et al (Blood, 2001 98: 2364-2371, IDS reference) as evidenced by an admission in the specification at Table 6.3 and at [0148].

Changes to this rejection are necessitated by Applicant’s amendment filed 10/27/21.

Geiger et al teach chimeric receptor H-2Kb-extracellular domain-TM-TCR signal transduction domain, wherein the components of the chimeric receptor were created by genetically linking components in a cassette fashion (i.e., are fused), and wherein these chimeric receptors are expressed on a cell.  Geiger et al also teach chimeric receptors comprising the extracellular and TM regions of H-2Kb with CD28-zeta, CD4-zeta or zeta-lck receptors that stimulated signal transduction, and expressed on a cell.  Geiger et al teach a class II MHC IAs extracellular region genetically linked to the zeta cytoplasmic signaling domain of lck or CD4.  Geiger et al teach an antigenic peptide (ova 257-264 SIINFEKL, or instantly recited SEQ ID NO: 12182) bound to the extracellular domain of the chimeric H-2Kb receptor (see entire reference, especially abstract, materials and methods, Immunprecipitation and Western blot section, page 2365 at the left column, first and second paragraphs, page 2368 at the left column, first paragraph and last paragraph, materials and methods section).  

The admission in the specification at [0148] is “As used herein, a “linker” refers to a peptide sequence occurring between protein domains”, while the admission in the specification at [0143] is “As used herein, “peptide” refers to a chain of amino acids linked to each other by peptide bonds.” 

The admission in the specification at Table 6.3 is that SIINFEKL peptide (or ova 257-264, SEQ IDNO: 12182) is a peptide listed in said table that is recited in instant claim 51.   

Instant claim 17 is included in this rejection because the CD28 cytoplasmic tail can be considered to be a “linker” according to the definition in the instant specification at [0148], i.e., “As used herein, a “linker” refers to a peptide sequence occurring between protein domains”.  In addition, with regard to the limitation “one or more linkers” recited in claim 17,  the art reference teaches that flanking restriction sites were added to the fragments by PCR, and the fragments were linked, i.e., additional amino acid sequence(s) were added (e.g., Figure 1 and legend).  

Applicant does not argue this rejection except to state that this rejection is traversed by amendments to claims 1 and 51 and to state that new claims 52 and 53 recite signal transduction domains that are not taught by the cited art. (See Applicant’s response on pages 9-10 of the amendment and response filed 10/27/21.)

However, the art meets the claim limitations of the claims under rejection for the reasons enunciated in the instant rejection.

14.  Claims 1, 2, 5, 6, 8, 11 and 16-19 are rejected under 35 U.S.C. 102(a)(i) as being anticipated by Jyothi et al (Nature Biotech. 2002, 20: 1215-1220, IDS reference), as evidenced by an admission in the specification at [0148].  

Changes to this rejection are necessitated by Applicant’s amendment filed 10/27/21.

Jyothi et al teach a chimeric receptor with genetically linked immunodominant peptide epitope of MBP, the extracellular and transmembrane domains of its restricting class II MHC IAs chain, and the cytoplasmic domain of the TCR-zeta signal transduction domain in a single construct (i.e., fused), then paired with an alpha chain comprised of the extracellular and transmembrane domains of IAs linked to TCR-zeta chain, and expressed on a cell.  Jyothi et al teach a class I MHC chimeric receptor version of the MHC class II chimeric receptor expressed on a cell(see entire reference, especially abstract, first paragraph of results, Fig. 1 and legend, materials and methods section, paragraph spanning pages 1218-1219).  

Instant claim 17 is included in this rejection because it depends upon claim 1 (which does not recite a transmembrane domain), and the TM domain can be considered to be a linker according to the definition in the instant specification at [0148], i.e., “As used herein, a “linker” refers to a peptide sequence occurring between protein domains”.

Applicant does not argue this rejection except to state that this rejection is traversed by amendments to claims 1 and 51 and to state that new claims 52 and 53 recite signal transduction domains that are not taught by the cited art. (See Applicant’s response on pages 9-10 of the amendment and response filed 10/27/21.)

However, the art meets the claim limitations of the claims under rejection for the reasons enunciated in the instant rejection.

15.  Claims 1, 2, 5, 6, 11, 16-19 and 51 are rejected under 35 U.S.C. 102(a)(i) as being anticipated by Nguyen and Geiger (Gene. Ter. 2003, 10: 594-604, IDS reference) as evidenced by an admissions in the specification at [0148] and [0143] as evidenced by an admission in the specification at Table 6.3.

Changes to this rejection are necessitated by Applicant’s amendment filed 10/27/21.

Nguyen and Geiger teach chimeric receptors consisting of the extracellular and transmembrane domains of the class I MHC molecule H-2Kb genetically linked (i.e., fused) to the signaling domains of either TCR-zeta, CD28 and zeta or CD28, zeta and lck and expressed on a cell. Nguyen and Geiger teach that the chimeric receptor can comprise a peptide (ova 257-264, SIINFEKL) from ovalbumin and when so bound, the construct can activate cognate T cells.  Nguyen and Geiger also teach chimeric receptors comprising class II MHC molecules genetically linked to TCR signaling domains (see entire reference, especially abstract, page 594, right col, para 1-2, para spanning pages 594-595, page 596 at the first paragraph, page 596 at the second full paragraph, page 600 at the right column, bottom para, page 602 at the left column, third para, page 602 at the right column, second para, page 602 at the right column, second para).  

The admission in the specification at [0148] is “As used herein, a “linker” refers to a peptide sequence occurring between protein domains”, while the admission in the specification at [0143] is “As used herein, “peptide” refers to a chain of amino acids linked to each other by peptide bonds.”

The admission in the specification at Table 6.3 is that SIINFEKL peptide (or ova 257-264, SEQ IDNO: 12182) is a peptide listed in said table that is recited in instant claim 51.   

Instant claim 17 is included in this rejection because it depends upon claim 1 (which does not recite a transmembrane domain), and the TM domain can be considered to be a linker according to the definition in the instant specification at [0148], i.e., “As used herein, a “linker” refers to a peptide sequence occurring between protein domains”.
With further regard to instant dependent claim 17, although the art reference does not explicitly teach that the chimeric receptor comprises one or more linkers, the art reference teaches that flanking restriction sites were added to the fragments by PCR, and the fragments were linked, i.e., additional amino acid sequence(s) were added.  

Applicant does not argue this rejection except to state that this rejection is traversed by amendments to claims 1 and 51 and to state that new claims 52 and 53 recite signal transduction domains that are not taught by the cited art. (See Applicant’s response on pages 9-10 of the amendment and response filed 10/27/21.)

However, the art meets the claim limitations of the claims under rejection for the reasons enunciated in the instant rejection.

16.  Claims 1, 2, 5, 6, 8, 11 and 16-19 are rejected under 35 U.S.C. 102(a)(i) as being anticipated by Margalit et al (Int. Immunol. 2003, 15(11): 1379-1387, IDS reference).

Changes to this rejection are necessitated by Applicant’s amendment filed 10/27/21.   

Margalit et al teach a variety of genetic constructs encoding a chimeric receptor, wherein the transmembrane (TM) and cytoplasmic domains of the zeta chain of CD3 (i.e, the latter comprises the signal transduction domain that comprises ITAMS or ‘immunoreceptor tyrosine-based activation motifs), and a cell expressing this receptor.  Margalit et al teach that in one construct, an antigenic peptide epitope is genetically linked (i.e., fused) via a linker to 2m which is fused to a short peptide bridge sequence which is in turn fused to the TM and cytoplasmic domains of the zeta chain of CD3 and the construct further comprises a non-covalently associated MHC class I extracellular region.  Another chimeric receptor comprises a non-covalently associated extracellular MHC class I extracellular region, and another chain comprising 2m fused to a short peptide bridge which is in turn fused to the TM and cytoplasmic domains of the zeta chain of CD3.  Margalit et al also teach chimeric receptors comprising MHC class II molecules with a genetically linked autoantigenic peptide, wherein the receptor comprises CD3 zeta signaling domain.  Margalit et al teach these chimeric receptors when expressed on a cell result in activation of that cell (See entire reference, especially Figure 1 and legend, abstract, introduction para 1, first full para on page 1380, page 1384 at the last para, page 1385 at the para spanning columns 1-2, page 1380 at the first full para, page 1382 at the spanning para).  

Instant dependent claim 17 is included in this rejection because the SABRs comprise a peptide and linker. In addition, claim 17 is included in this rejection because it depends upon claim 1 (which does not recite a transmembrane domain), and the TM domain can be considered to be a linker according to the definition in the instant specification at [0148], i.e., “As used herein, a “linker” refers to a peptide sequence occurring between protein domains”.

Applicant does not argue this rejection except to state that this rejection is traversed by amendments to claims 1 and 51 and to state that new claims 52 and 53 recite signal transduction domains that are not taught by the cited art. (See Applicant’s response on pages 9-10 of the amendment and response filed 10/27/21.)

However, the art meets the claim limitations of the claims under rejection for the reasons enunciated in the instant rejection.

17.  Claims 1, 2, 5, 6, 8, 11 and 16-19 are rejected under 35 U.S.C. 102(a)(i) as being anticipated by US 7,319,143 (IDS reference).

Changes to this rejection are necessitated by Applicant’s amendment filed 10/27/21.   

US 7,319,143 discloses a chimeric receptor comprising the extracellular domains of a MHC class I or MHC class II molecule genetically linked (fused) to a zeta signaling transduction chain polypeptide and expressed on a cell. Wherein the chimeric receptor comprises MHC class I, the 2m light chain of MHC class I is fused to a short peptide bridge sequence (i.e., a linker); wherein the chimeric receptor comprises MHC class II, the alpha 2 domain of MHC class II is fused to the transmembrane and cytoplasmic domain of CD3 zeta (a component of the T cell receptor complex), a B cell receptor polypeptide or an Fc receptor polypeptide, wherein these intracellular portions comprise signal transduction element capable of activating T cells into which the encoding nucleic acid molecules are transduced.  US 7,319,143 discloses that the chimeric receptors can further comprise a peptide epitope bound to the alpha1/alpha2 domain binding groove of MHC class I or to the alpha1/beta 1 domain binding groove of MHC class II.  In addition, US 7,319,143 discloses that an antigenic peptide epitope can be linked to the chimeric polypeptide receptor by a peptide linker (See entire reference, especially abstract, Figure 1, Figures 6A and 6B, column 7 at lines 12-20, column 9 at lines 35-67, column 10 at lines 5-64, column 11 at lines 39-47, column 11 at lines 19-35, Examples, claims).  
With regard to the limitation recited in instant claim 17 “one or more linkers”, the admission in the specification at [0148] is “As used herein, a “linker” refers to a peptide sequence occurring between protein domains”, while the admission in the specification at [0143] is “As used herein, “peptide” refers to a chain of amino acids linked to each other by peptide bonds.” As such, the art reference inherently teaches a linker in the form of the short peptide bridge sequence.

Applicant does not argue this rejection except to state that this rejection is traversed by amendments to claims 1 and 51 and to state that new claims 52 and 53 recite signal transduction domains that are not taught by the cited art. (See Applicant’s response on pages 9-10 of the amendment and response filed 10/27/21.)

However, the art meets the claim limitations of the claims under rejection for the reasons enunciated in the instant rejection.

18.  Claims 1, 2, 5, 8, 11, 16-19 and 51 are rejected under 35 U.S.C. 102(a)(i) as being anticipated by US 20070066802 (IDS reference) as evidenced by an admission in the specification at Table 6.3, [0143] and [0148].     

Changes to this rejection are necessitated by Applicant’s amendment filed 10/27/21.

US 20070066802 discloses a DNA molecule encoding a chimeric polypeptide receptor comprising an MHC class I extracellular domain and transmembrane domain genetically linked (i.e., fused) to either a TCR zeta cytoplasmic signaling domain or a CD28 zeta signaling domain (or both CD28 and TCR-zeta signaling domains), and expressed on a cell.  US 20070066802 discloses that flanking restriction sites were added to fragments before the fragments of the receptor were linked.  US 20070066802 discloses that an antigenic peptide epitope can be associated with the receptor on the surface of a cell (in this instance receptor modified T cells or RMTCs) and that these peptide/chimeric receptors can activate the RMTCs when a cognate TCR contacts the peptide/chimeric receptor.  US 20070066802 discloses that the antigenic peptide can be that of ova 257-264 (SIINFEKL, or instantly recited SEQ ID NO: 12182) (see entire reference, especially Figure 1, [0025], [0040], [0044], [0045], [0056]).  

The admission in the specification at Table 6.3 is that SIINFEKL peptide (or ova 257-264, SEQ IDNO: 12182) is a peptide listed in said table that is recited in instant claim 51.   

With regard to instant dependent claim 17, although the art reference does not explicitly teach that the chimeric receptor comprises one or more linkers, the art reference teaches that flanking restriction sites were added to the fragments by PCR, and the fragments were linked, i.e., additional amino acid sequence(s) were added.  The admission in the specification at [0148] is “As used herein, a “linker” refers to a peptide sequence occurring between protein domains”, while the admission in the specification at [0143] is “As used herein, “peptide” refers to a chain of amino acids linked to each other by peptide bonds.”

Applicant does not argue this rejection except to state that this rejection is traversed by amendments to claims 1 and 51 and to state that new claims 52 and 53 recite signal transduction domains that are not taught by the cited art. (See Applicant’s response on pages 9-10 of the amendment and response filed 10/27/21.)

However, the art meets the claim limitations of the claims under rejection for the reasons enunciated in the instant rejection.

19.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

20.  Claims 1, 2, 6, 8, 11, 16-19 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Moissini et al (J. Immunol., 2008, 180: 3601-3611, IDS reference) in view of Shen et al (J. Immunol. 2008, 180: 3601-3611).

This is a new ground of rejection necessitated by Applicant’s amendment filed 10/27/21.

Moissini et al teach a chimeric receptor comprising the immunodominant epitope of MBP in SJL mice linked to its restricting MHC molecule H-2As and the signaling domain of TCR-zeta (i.e., the zeta chain of the TCR/CD3 complex) and expression of these receptors on T cells.  Moissini et al further teach MHC class II molecule HLA-DR2 extracellular and TM domains with peptide epitope MBP84-102 genetically linked to the -chain of the said MHC class II molecule via a linker peptide, and further comprising the [T cell] TCR-zeta cytoplasmic signaling domain genetically fused thereto and T cell lines or primary T cells comprising this construct.  Moissini et al teach the full amino acid sequence of the receptors.  Moissini et al teach that these T cells are therapeutic T cells that serve as bait for binding to the TCR of the target T cells (in this instance the MBP-HLA-DR2 class II specific T cells), whereby upon binding to the TCR of the target T cells, a signal was transduced by the cytoplasmic signaling domain, whereby the therapeutic T cells proliferated, producing cytokine, and killing the MBP-specific target T cells, whereby the use of the MBP peptide is pertinent to inducing destruction of autoimmune T cells cognate for the MBP/HLA class II. Mossini et al further teach that therapeutic T cells have been used in adoptive immunotherapy of infectious diseases and cancers, and that receptor-modified T cells (RMTCs) in general can redirect T cells against tumors or other targets.  (see entire reference especially abstract, paragraph spanning pages 3601-3602, first full paragraph on page 3602, Results first and second paragraphs, Figures 1 and 2 and legends).  

Mossini et al do not teach wherein the signal transduction domain comprises ICOS.  

Shen et al teach that the most commonly used costimulatory molecule in a chimeric antigen receptor (CAR) is CD28, wherein CD28 costimulation is essential for IL-2 production, proliferation, and survival of T cells, but is thought to be less important in memory and effector T cell responses.  Shen et al further teach that inducible costimulatory (ICOS), a B7 receptor family member similar to CD28 in structure, is expressed on activated T cells, with studies having demonstrated both cytotoxicity and more favorable Th1/Th2 cytokine production due to costimulation by ICOS (e.g., 2nd para on page 2).  Shen et al exemplify a CAR comprise ICOS-CD3-zeta cytoplasmic domains (i.e., ICOS-the zeta chain of the TCR/CD3 complex). (See entire reference).  

It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the instant claims to have constructed a therapeutic T cell such as taught by Mossini et al, but further comprising the ICOS costimulatory domain (i.e., using ICOS-CD3-zeta cytoplasmic regions or ICOS cytoplasmic region alone).  

One of ordinary skill in the art would have been motivated to do this in order to reap the advantages taught by Shen et al in using ICOS cytoplasmic domain alone or in combination with CD3-zeta cytoplasmic domain, i.e., for superior effector function.  One of ordinary skill in the art would have had a reasonable expectation of success because Shen et al teach a similar construct having the ICOS costimulatory domain with a different extracellular ligand binding domain, whereby the construct when expressed on a cell confers superior killing properties upon the cell.

Instant claim 17 is included in this rejection because the chimeric receptor comprises a peptide linker between the leader sequence between the epitope peptide and the HLA-DR- chain sequence.  Instant claim 16 is included in this rejection because the antigen presenting domain is fused indirectly to the signal transduction domain.

21.  Claims 1, 2, 5, 8, 11, 16, 17 and 51-53 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al (Blood, 2003, 102: 4320-4325,  IDS reference) in view of Shen et al (J. Immunol. 2008, 180: 3601-3611), as evidenced by an admissions in the specification at [0148] and [0143] and at Table 6.3.

This is a new ground of rejection necessitated by Applicant’s amendment filed 10/27/21.

Nguyen et al teach a chimeric receptor structure comprising the MHC class I molecule H-2Kb extracellular and transmembrane domains genetically fused to the CD28 and TCR (/CD3)-zeta signaling cytoplasmic tails or to the TCR-zeta signaling cytoplasmic tail (or both CD28 and TCR-zeta cytoplasmic signaling domains) and expressed on T lymphocytes (i.e., signaling domains).  The constructs also comprised a transmembrane spanning domain from H-2Kb.  Nguyen et al teach such cells that are pulsed with peptide antigen SIINFEKL (ova 257-264 peptide, a model antigenic peptide).  Nguyen et al teach that surrogate TCRs link a ligand-recognition domain to signaling regions from the TCR.  Nguyen et al teach that the therapeutic potential of T lymphocytes redirected with such genetically engineered TCR surrogates are applicable against infected, cancerous, or autoreactive cells (see entire reference, especially abstract, figure 1 and legend, introduction section, first and third paragraphs of results section).  

Nguyen et al do not teach wherein the cytoplasmic signal transduction domain comprises ICOS.


Shen et al teach that the most commonly used costimulatory molecule in a chimeric antigen receptor (CAR) is CD28, wherein CD28 costimulation is essential for IL-2 production, proliferation, and survival of T cells, but is thought to be less important in memory and effector T cell responses.  Shen et al further teach that inducible costimulatory (ICOS), a B7 receptor family member similar to CD28 in structure, is expressed on activated T cells, with studies having demonstrated both cytotoxicity and more favorable Th1/Th2 cytokine production due to costimulation by ICOS (e.g., 2nd para on page 2).  Shen et al exemplify a CAR comprise ICOS-CD3-zeta cytoplasmic domains (i.e., ICOS-the zeta chain of the TCR/CD3 complex). (See entire reference).  

It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the instant claims to have constructed a RMTC T cell such as taught by Nguyen et al, but comprising the ICOS costimulatory domain in place of CD28 cytoplasmic domain (i.e., using ICOS-CD3-zeta cytoplasmic regions or ICOS cytoplasmic region alone).  

One of ordinary skill in the art would have been motivated to do this in order to reap the advantages taught by Shen et al in using ICOS cytoplasmic domain alone or in combination with CD3-zeta cytoplasmic domain, i.e., for superior effector function.  One of ordinary skill in the art would have had a reasonable expectation of success because Shen et al teach a similar construct having the ICOS costimulatory domain with a different extracellular ligand binding domain, whereby the construct when expressed on a cell confers superior killing properties upon the cell.

The admission in the specification at [0148] is “As used herein, a “linker” refers to a peptide sequence occurring between protein domains”, while the admission in the specification at [0143] is “As used herein, “peptide” refers to a chain of amino acids linked to each other by peptide bonds.”

The admission in the specification at Table 6.3 is that SIINFEKL peptide (or ova 257-264, SEQ IDNO: 12182) is a peptide listed in said table that is recited in instant claim 51.   

Instant claim 17 is included in this rejection because the CD28 cytoplasmic tail can be considered to be a “linker” (as can the transmembrane domain) according to the definition in the instant specification at [0148], i.e., “As used herein, a “linker” refers to a peptide sequence occurring between protein domains”.

22.  Claims 1, 2, 5, 8, 11, 16-19 and 51-53 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al (Blood, 2003, 102: 4320-4325,  IDS reference) in view of Shen et al (J. Immunol. 2008, 180: 3601-3611), and Novellino et al (Cancer Immunol. Immunother. 2005, 54: 187-207), as evidenced by an admissions in the specification at [0148], [0143], and at Table 6.3.

This is a new ground of rejection necessitated by Applicant’s amendment filed 10/27/21.

Nguyen et al teach a chimeric receptor structure comprising the MHC class I molecule H-2Kb extracellular and transmembrane domains genetically fused to the CD28 and TCR (CD3)-zeta signaling cytoplasmic tails or to the TCR-zeta signaling cytoplasmic tail (or both CD28 and TCR-zeta cytoplasmic signaling domains) and T lymphocyte cells expressing this receptor  (i.e., signaling domains).  The constructs also comprised a transmembrane spanning domain from H-2Kb.  Nguyen et al teach such cells that are pulsed with peptide antigen SIINFEKL (ova 257-264 peptide, a model cancer antigenic peptide).  Nguyen et al teach that surrogate TCRs link a ligand-recognition domain to signaling regions from the TCR.  Nguyen et al teach that the therapeutic potential of T lymphocytes redirected with such genetically engineered TCR surrogates are applicable against infected, cancerous, or autoreactive cells (see entire reference, especially abstract, figure 1 and legend, introduction section, first and third paragraphs of results section).  

Nguyen et al do not teach wherein the cytoplasmic signal transduction domain comprises ICOS.

Shen et al teach that the most commonly used costimulatory molecule in a chimeric antigen receptor (CAR) is CD28, wherein CD28 costimulation is essential for IL-2 production, proliferation, and survival of T cells, but is thought to be less important in memory and effector T cell responses.  Shen et al further teach that inducible costimulatory (ICOS), a B7 receptor family member similar to CD28 in structure, is expressed on activated T cells, with studies having demonstrated both cytotoxicity and more favorable Th1/Th2 cytokine production due to costimulation by ICOS (e.g., 2nd para on page 2).  Shen et al exemplify a CAR comprise ICOS-CD3-zeta cytoplasmic domains (i.e., ICOS-the zeta chain of the TCR/CD3 complex). (See entire reference).  

It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the instant claims to have constructed a RMTC T cell such as taught by Nguyen et al, but comprising the ICOS costimulatory domain in place of CD28 cytoplasmic domain (i.e., using ICOS-CD3-zeta cytoplasmic regions or ICOS cytoplasmic region alone).  

One of ordinary skill in the art would have been motivated to do this in order to reap the advantages taught by Shen et al in using ICOS cytoplasmic domain alone or in combination with CD3-zeta cytoplasmic domain, i.e., for superior effector function.  One of ordinary skill in the art would have had a reasonable expectation of success because Shen et al teach a similar construct having the ICOS costimulatory domain with a different extracellular ligand binding domain, whereby the construct when expressed on a cell confers superior killing properties upon the cell.

Nguyen et al do not teach wherein the antigenic peptide is SLLMWITQC (i.e., SEQ ID NO: 548, Applicant’s elected species of peptide).

Novellino et al teach that SLLMWITQC is a T cell epitope form NY-ESO-1 cancer antigen protein that binds to the MHC class I molecule HLA-A2 and is expressed on tumor cells (see entire reference, especially Table 1 at the second NY-ESO-1 entry).  

It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the instant claims to have constructed a RMTC T cell such as one of the combination of Nguyen et al in view of Shen et al, but replacing the MHC/peptide portion with a different MHC class I/peptide complex, i.e., HLA-A2/SLLMWITQC that is taught by Novellino et al.

One of ordinary skill in the art would have been motivated to do this in order to construct a RMTC T cell that can recognize and kill tumor cells expressing complexes of HLA-A2/SLLMWITQC. One of ordinary skill in the art would have had a reasonable expectation of success, particularly in light of the teaching of Novellino et al that the tumor associated antigens such as NY-ESO-1 from which SLLMWITQC derives have represented one of the main components of antitumor vaccines tested in the clinic (e.g., para spanning cols 1-2 on page 189 and next para).

The admission in the specification at [0148] is “As used herein, a “linker” refers to a peptide sequence occurring between protein domains”, while the admission in the specification at [0143] is “As used herein, “peptide” refers to a chain of amino acids linked to each other by peptide bonds.”

The admission in the specification at Table 6.3 is that SIINFEKL peptide (or ova 257-264, SEQ IDNO: 12182) is a peptide listed in said table that is recited in instant claim 51.   

Instant claim 17 is included in this rejection because the CD28 cytoplasmic tail can be considered to be a “linker” (as can the transmembrane domain) according to the definition in the instant specification at [0148], i.e., “As used herein, a “linker” refers to a peptide sequence occurring between protein domains”.

23.  Claims 1, 2, 5, 6, 11, 16-19 and 51-53 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen and Geiger (Gene. Ter. 2003, 10: 594-604, IDS reference)  in view of Shen et al (J. Immunol. 2008, 180: 3601-3611), as evidenced by an admissions in the specification at [0148], [0143], and at Table 6.3.

This is a new ground of rejection necessitated by Applicant’s amendment filed 10/27/21.

Nguyen and Geiger teach chimeric receptors consisting of the extracellular and transmembrane domains of the class I MHC molecule H-2Kb genetically linked (i.e., fused) to the signaling domains of either TCR (CD3)-zeta, CD28 and zeta or CD28, zeta and lck and expressed on a T cell.  Nguyen and Geiger teach  that such receptors on a T cell may prove useful for therapeutic purposes.  Nguyen and Geiger teach that the chimeric receptor can comprise a peptide (ova 257-2674, SIINFEKL, a peptide recited in instant claim 51, see below) from ovalbumin and when so bound, the construct can activate cognate T cells.  Nguyen and Geiger also teach chimeric receptors comprising class II MHC molecules genetically linked to TCR signaling domains (see entire reference, especially abstract, page 594, right col, para 1-2, para spanning pages 594-595, page 596 at the first paragraph, page 596 at the second full paragraph, page 600 at the right column, bottom para, page 602 at the left column, third para, page 602 at the right column, second para, page 602 at the right column, second para).  

Nguyen and Geiger do not teach wherein the cytoplasmic signal transduction domain comprises ICOS.

Shen et al teach that the most commonly used costimulatory molecule in a chimeric antigen receptor (CAR) is CD28, wherein CD28 costimulation is essential for IL-2 production, proliferation, and survival of T cells, but is thought to be less important in memory and effector T cell responses.  Shen et al further teach that inducible costimulatory (ICOS), a B7 receptor family member similar to CD28 in structure, is expressed on activated T cells, with studies having demonstrated both cytotoxicity and more favorable Th1/Th2 cytokine production due to costimulation by ICOS (e.g., 2nd para on page 2).  Shen et al exemplify a CAR comprise ICOS-CD3-zeta cytoplasmic domains (i.e., ICOS-the zeta chain of the TCR/CD3 complex). (See entire reference).  

It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the instant claims to have constructed a receptor modified T cell such as taught by Nguyen and Geiger but comprising the ICOS costimulatory domain in place of CD28 cytoplasmic domain (i.e., using ICOS-CD3-zeta cytoplasmic regions or ICOS cytoplasmic region alone).  

One of ordinary skill in the art would have been motivated to do this in order to reap the advantages taught by Shen et al in using ICOS cytoplasmic domain alone or in combination with CD3-zeta cytoplasmic domain, i.e., for superior effector function, in order to make a receptor-modified cell for investigation of therapeutic potential.  One of ordinary skill in the art would have had a reasonable expectation of success because Shen et al teach a similar construct having the ICOS costimulatory domain with a different extracellular ligand binding domain, whereby the construct when expressed on a cell confers superior killing properties upon the cell.

The admission in the specification at [0148] is “As used herein, a “linker” refers to a peptide sequence occurring between protein domains”, while the admission in the specification at [0143] is “As used herein, “peptide” refers to a chain of amino acids linked to each other by peptide bonds.”

The admission in the specification at Table 6.3 is that SIINFEKL peptide (or ova 257-264, SEQ IDNO: 12182) is a peptide listed in said table that is recited in instant claim 51.   


Instant claim 17 is included in this rejection because it depends upon claim 1 (which does not recite a transmembrane domain), and the TM domain can be considered to be a linker according to the definition in the instant specification at [0148], i.e., “As used herein, a “linker” refers to a peptide sequence occurring between protein domains”.
With further regard to instant dependent claim 17, although the art reference does not explicitly teach that the chimeric receptor comprises one or more linkers, the art reference teaches that flanking restriction sites were added to the fragments by PCR, and the fragments were linked, i.e., additional amino acid sequence(s) were added.  

24.  Claims 1, 2, 5, 6, 11, 16-19 and 51-53 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen and Geiger (Gene. Ter. 2003, 10: 594-604, IDS reference) in view of Shen et al (J. Immunol. 2008, 180: 3601-3611), and Novellino et al (Cancer Immunol. Immunother. 2005, 54: 187-207), as evidenced by an admissions in the specification at [0148] and [0143] and an admission in the specification at Table 6.3.

This is a new ground of rejection necessitated by Applicant’s amendment filed 10/27/21.

Nguyen and Geiger teach chimeric receptors consisting of the extracellular and transmembrane domains of the class I MHC molecule H-2Kb genetically linked (i.e., fused) to the signaling domains of either TCR (CD3)-zeta, CD28 and zeta or CD28, zeta and lck and expressed on a T cell.  Nguyen and Geiger teach that such receptors on a T cell may prove useful for therapeutic purposes.  Nguyen and Geiger teach that the chimeric receptor can comprise a peptide (ova 257-2674, SIINFEKL) from ovalbumin and when so bound, the construct can activate cognate T cells.  Nguyen and Geiger also teach chimeric receptors comprising class II MHC molecules genetically linked to TCR signaling domains (see entire reference, especially abstract, page 594, right col, para 1-2, para spanning pages 594-595, page 596 at the first paragraph, page 596 at the second full paragraph, page 600 at the right column, bottom para, page 602 at the left column, third para, page 602 at the right column, second para, page 602 at the right column, second para).  

Nguyen and Geiger do not teach wherein the cytoplasmic signal transduction domain comprises ICOS.

Shen et al teach that the most commonly used costimulatory molecule in a chimeric antigen receptor (CAR) is CD28, wherein CD28 costimulation is essential for IL-2 production, proliferation, and survival of T cells, but is thought to be less important in memory and effector T cell responses.  Shen et al further teach that inducible costimulatory (ICOS), a B7 receptor family member similar to CD28 in structure, is expressed on activated T cells, with studies having demonstrated both cytotoxicity and more favorable Th1/Th2 cytokine production due to costimulation by ICOS (e.g., 2nd para on page 2).  Shen et al exemplify a CAR comprise ICOS-CD3-zeta cytoplasmic domains (i.e., ICOS-the zeta chain of the TCR/CD3 complex). (See entire reference).  

It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the instant claims to have constructed a receptor modified T cell such as taught by Nguyen and Geiger but comprising the ICOS costimulatory domain in place of CD28 cytoplasmic domain (i.e., using ICOS-CD3-zeta cytoplasmic regions) or ICOS cytoplasmic region alone.  

One of ordinary skill in the art would have been motivated to do this in order to reap the advantages taught by Shen et al in using ICOS cytoplasmic domain alone or in combination with CD3-zeta cytoplasmic domain, i.e., superior effector function, in order to make a receptor modified cell for investigation of therapeutic potential.  One of ordinary skill in the art would have had a reasonable expectation of success because Shen et al teach a similar construct having the ICOS costimulatory domain with a different extracellular ligand binding domain, whereby the construct when expressed on a cell confers superior killing properties upon the cell.

Nguyen and Geiger do not teach wherein the antigenic peptide is SLLMWITQC (i.e., SEQ ID NO: 548, Applicant’s elected species of peptide).

Novellino et al teach that SLLMWITQC is a T cell epitope form NY-ESO-1 cancer antigen protein that binds to the MHC class I molecule HLA-A2 and is expressed on tumor cells (see entire reference, especially Table 1 at the second NY-ESO-1 entry).  

It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the instant claims to have constructed a receptor modified T cell such as one of the combination of Nguyen and Geiger in view of Shen et al, but replacing the MHC/peptide portion with a different MHC class I/peptide complex, i.e., HLA-A2/SLLMWITQC that is taught by Novellino et al.

One of ordinary skill in the art would have been motivated to do this in order to construct a receptor modified  T cell that can recognize and kill tumor cells expressing complexes of HLA-A2/SLLMWITQC for investigation of therapeutic potential. One of ordinary skill in the art would have had a reasonable expectation of success, particularly in light of the teaching of Novellino et al that the tumor associated antigens such as NY-ESO-1 from which SLLMWITQC derives have represented one of the main components of antitumor vaccines tested in the clinic (e.g., para spanning cols 1-2 on page 189 and next para).

The admission in the specification at [0148] is “As used herein, a “linker” refers to a peptide sequence occurring between protein domains”, while the admission in the specification at [0143] is “As used herein, “peptide” refers to a chain of amino acids linked to each other by peptide bonds.”

The admission in the specification at Table 6.3 is that SIINFEKL peptide (or ova 257-264, SEQ IDNO: 12182) is a peptide listed in said table that is recited in instant claim 51.   

Instant claim 17 is included in this rejection because it depends upon claim 1 (which does not recite a transmembrane domain), and the TM domain can be considered to be a linker according to the definition in the instant specification at [0148], i.e., “As used herein, a “linker” refers to a peptide sequence occurring between protein domains”.
With further regard to instant dependent claim 17, although the art reference does not explicitly teach that the chimeric receptor comprises one or more linkers, the art reference teaches that flanking restriction sites were added to the fragments by PCR, and the fragments were linked, i.e., additional amino acid sequence(s) were added, and thus inherently teaches a linker.  

25.  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.








26.  Claims 1-3, 5, 6, 8, 11, 16-19 and 51 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-12, 16-37, 39 and 40 of copending Application No. 17/381,693 in view of Nguyen and Geiger (Gene. Ter. 2003, 10: 594-604, IDS reference), as evidenced by admissions in the specification of 17/381,693 at [0040] and [0041], and by an admission in the instant specification at [0140].

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

This is a new ground of rejection necessitated by Applicant’s amendment filed 10/27/21.

The claims of 17/381,693 are drawn to a recombinant antigen receptor and cell expressing the receptor, wherein the receptor comprises an extracellular antigen binding domain, a transmembrane domain, and an intracellular domain that comprises a costimulatory domain and an ITAM-containing domain that is recited in claim 1 of ‘693.

The admissions in the specification of 17/381,693 at [0040] and [0041] are that the recombinant antigen receptor refers broadly to a non-naturally occurring surface receptor that comprises an extracellular antigen binding domain or an extracellular ligand binding domain, a TM domain and an intracellular domain ([0040]), and that the extracellular ligand binding or antigen binding domain refers to a polypeptide that is capable of binding a ligand or an antigen or capable of interacting with a cell surface molecule such as a ligand or a surface antigen ([0041]).  Thus, the definition in the specification of ‘693 would encompass an MHC/peptide antigen presenting domain.

However, the claims of 17/381,693 do not recite that the extracellular antigen binding domain is that as recited in the instant claims and as defined in the instant specification at [0140] thus: “As used herein, an “antigen presenting domain” refers to an extracellular domain that functions to present antigen peptide fragments to T cells responsible for cell-mediated immune responses”.  

Nguyen and Geiger teach chimeric receptors consisting of the extracellular and transmembrane domains of the class I MHC molecule H-2Kb genetically linked (i.e., fused) to the signaling domains of either TCR (CD3)-zeta, CD28 and zeta or CD28, zeta and lck and expressed on a T cell.  Nguyen and Geiger teach  that such receptors on a T cell may prove useful for therapeutic purposes.  Nguyen and Geiger teach that the chimeric receptor can comprise a peptide (ova 257-2674, SIINFEKL, a peptide recited in instant claim 51, see below) from ovalbumin and when so bound, the construct can activate cognate T cells.  Nguyen and Geiger also teach chimeric receptors comprising class II MHC molecules genetically linked to TCR signaling domains (see entire reference, especially abstract, page 594, right col, para 1-2, para spanning pages 594-595, page 596 at the first paragraph, page 596 at the second full paragraph, page 600 at the right column, bottom para, page 602 at the left column, third para, page 602 at the right column, second para, page 602 at the right column, second para).  

It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to have used the extracellular and transmembrane domains of MHC I/peptide or MHC II/peptide as taught by Nguyen and Geiger for their chimeric receptor that comprises such in combination with an intracellular signaling domain, and to have expressed it on a cell such as a T cell as is taught by Nguyen and Geiger.

One of ordinary skill in the art would have been motivated to do this in order to create a cell expressing a MHC/peptide extracellular region TM-signaling domain receptor that can recognize a cognate T cell for investigation of therapeutic potential, particularly in light of the fact that the claims of ‘693 recite a cell expressing a similar receptor, but do not recite the particular identity of the extracellular antigen binding domain, while positively reciting different ITAM-containing intracellular domains that are different from the ITAMs collectively comprised in the TCR/CD3 zeta chain taught by Nguyen and Geiger (as claim 1 of ‘693 recites “wherein if the ITAM-containing domain comprises only three wildtype ITAM domains, the three ITAM domains are not CD3 zeta 1, 2 and 3).

Instant claim 51 is included in this rejection because the SIINFEKL peptide taught by Nguyen and Geiger is SEQ ID NO: 12182 that is listed in Table 6.3 of the instant specification.

With regard to the inclusion of claims of ‘693 that are drawn to a method for making an engineered immune cell (claims 37, 39 and 40) or to a method for treating cancer comprising administering the engineered immune cell (claim 36) Applicant chose to file the ‘693 application as a separate case.

Court rulings have been quite clear that ONLY DIVISIONAL applications are entitled to the shield from double patenting under 35 USC 121. Indeed, in AMGEN INC v. HOFFMANN LA ROCHE LTD GMBH LA (Nos. 2009-1020, 2009-1096) the court discusses this issue at length and states:

Turning to the legislative history, the court observed that a House Report also referred specifically to “divisional application[s].” Id. Notably absent from the legislative history, in the court's view, was a suggestion “that the safe-harbor provision was, or needed to be, directed at anything but divisional applications.” Id. at 1361. From there, the court “conclude^] that the protection afforded by section 121 to applications (or patents issued therefrom) filed as a result of a restriction requirement is limited to divisional applications.” Id. at 1362. Accordingly, the court decided that the § 121 safe harbor did not apply to the patent before it, which issued from a continuation-in-part application. Id.
We are persuaded by the reasoning in Pfizer that the § 121 safe harbor provision does not protect continuation applications or patents descending from only continuation applications. The statute on its face applies only to divisional applications, and a continuation application, like a continuation-in-part application, is not a divisional application.

Claims 1-3, 5, 6, 8, 11, 16-19 and 51 are directed to an invention not patentably distinct from claims 1, 2, 4-12, 16-37, 39 and 40 of commonly assigned 17/381,693, as enunciated supra.

The U.S. Patent and Trademark Office may not institute a derivation proceeding in the absence of a timely filed petition. The USPTO normally will not institute a derivation proceeding between applications or a patent and an application having common ownership (see 37 CFR 42.411).  Commonly assigned 17/381,693, discussed above, would be prior art to the noted claims under 35 U.S.C. 102(a)(2) if the patentably indistinct inventions were not commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention. 
In order for the examiner to resolve this issue the applicant or patent owner can provide a statement under 35 U.S.C. 102(b)(2)(C) and 37 CFR 1.104(c)(4)(i) to the effect that the subject matter and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.  Alternatively, the applicant or patent owner can provide a statement under 35 U.S.C. 102(c) and 37 CFR 1.104(c)(4)(ii) to the effect that the subject matter was developed and the claimed invention was made by or on behalf of one or more parties to a joint research agreement that was in effect on or before the effective filing date of the claimed invention, and the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; the application must also be amended to disclose the names of the parties to the joint research agreement.

A showing that the inventions were commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention will preclude a rejection under 35 U.S.C. 102 or 103 based upon the commonly assigned case. Alternatively, applicant may take action to amend or cancel claims such that the applications, or the patent and the application, no longer contain claims directed to patentably indistinct inventions.

27. Claims 2, 3, 5, 6, 8, 11, 16-19 and 51-53 are objected to because of the following informality:  

The recitation of a prior claim is capitalized in the body of the claim sentence, for example “The SABR of Claim 1” whereas it should be a lower case letter.

 Appropriate correction is required.

28.  No claim is allowed.

29.  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

30.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE DIBRINO whose telephone number is (571)272-0842.  The examiner can normally be reached on M, T, Th, F.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, DANIEL KOLKER can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Marianne DiBrino/
Marianne DiBrino, Ph.D.
Patent Examiner 
Group 1640
Technology Center 1600

/G. R. EWOLDT/Primary Examiner, Art Unit 1644